Order entered September 16, 2020




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-19-01451-CV

                       ISABELLE EDWARDS, Appellant

                                         V.

  AMERICAN ACADEMY OF COSMETIC DENTISTRY, INC., AND ITS
               GBAS FOUNDATION, Appellees

                On Appeal from the County Court at Law No. 5
                            Dallas County, Texas
                    Trial Court Cause No. CC-19-06298-E

                                      ORDER

      By letter dated June 23, 2020, we notified appellant her brief did not comply

with Texas Rule of Appellate Procedure 38, and directed her to file an amended

brief in compliance with the briefing rules within ten days of the date of the letter.

To date, appellant has not filed an amended brief.

      Accordingly, we order the appeal submitted on appellant’s June 10, 2020
brief. Appellees’ brief is due within THIRTY DAYS of the date of this order.


                                           /s/   ROBERT D. BURNS, III
                                                 CHIEF JUSTICE